Citation Nr: 9928022	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of injury to 
the left knee.


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1986 to August 1990.  He also served in the Naval 
reserve following separation from active duty, which included 
several periods of active duty training.    

This matter comes to the Board of Veterans'Appeals (Board) on 
appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, which denied service 
connection for left knee injury.

The Board notes that in the September 1993 rating decision, 
the RO granted service connection for fracture to left little 
finger metacarpal and lacerated left thumb, establishing a 
noncompensable evaluation effective from March 22, 1993.  As 
the veteran has not filed a notice of disagreement with that 
decision, this matter is not presently before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.200, 20.201, 
20.202, 20.302 (1998).


FINDING OF FACT

The credible and probative evidence of record shows that the 
veteran incurred a left knee disability in service, diagnosed 
in reserve service medical records as left knee medial 
meniscus tear.


CONCLUSION OF LAW

Service connection for residuals of left knee medial meniscus 
tear, with post operative chronic arthralgia, is warranted. 
38 U.S.C.A. §§ 1110, 1131 (West  1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R.§ 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113,1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic". 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997).

Well-Grounded Claims

The Board must initially decide whether a claim is well 
grounded.  The Court has defined a well-grounded claim as a 
claim which is plausible, that is meritorious on its own, or 
is capable of substantiation. If the veteran has not filed 
such a claim, the appeal must fail. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Case law 
provides that, although a claim need not be conclusive to be 
well grounded, a veteran must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and (3) 
a nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498 (1995)

Factual Background

Upon entrance into service, the veteran's 1986 clinical 
evaluation reflects "Normal" lower extremities.  In the 
accompanying Report of Medical History the veteran checked 
"No" as to "tricked or locked knee".

Service medical records reflect that while on active duty in 
November 1988, the veteran complained of an acute onset of 
left knee pain after falling and twisting it, with no direct 
trauma to the knee.  He heard something "pop".  Objective 
clinical findings were negative soft tissue swelling, valgus 
and vargus instability and effusion.  However, these findings 
included positive patellar grind in the left knee and full 
range of motion with some pain.  The resulting clinical 
assessment was left knee strain with doubtful meniscus tear 
and mild chondromalacia patellae.  In 1989 the veteran again 
complained of left knee pain after playing football.  

In August 1990, during an examination conducted for 
separation, the clinical evaluation indicated "Normal" for 
lower extremities.  In the accompanying report of medical 
history, the veteran stated "No" to tricked or locked knee.

During the veteran's subsequent service in the Naval reserve, 
several annual physicals were conducted.  During the 
examination dated in August 1992, the veteran indicated 
"Yes" to "bone, joint or other deformity", "tricked or 
locked knee" and stated "...not able to squat quickly or 
assume certain positions without difficulty and pain to left 
knee, constant popping motion and shifting to knee".  The 
clinical evaluation reflected "abnormal" lower extremities 
and "left knee popping".  The veteran was referred for an 
orthopedic examination including a magnetic resonance imaging 
(MRI) examination.

The consultation report from the August 1992 orthopedic 
examination reflects that the veteran injured his left knee 
in 1988 playing football and that he experienced pain while 
walking up and down stairs.  The clinical assessment was 
patellar femoral syndrome left knee and possible anterior 
cruciate ligament.  The October 1992 MRI report showed medial 
meniscus tear left knee.

In November 1992 the veteran was admitted to the hospital for 
diagnostic arthroscopy and arthroscopic partial medial 
meniscectomy.  A December 1992 Navy Line of Duty 
Determination indicates the veteran was diagnosed with left 
meniscus tear resulting from an active duty injury.

In March 1993, the veteran filed a claim of entitlement to 
service connection for left knee disability. A May 1993 
physical examination requested by the RO diagnosed chronic 
arthralgia of the left knee without range of motion deficit.  
The RO denied the claim in a rating determination dated in 
September 1993.  The veteran was notified of that decision by 
letter; he filed this appeal.

In July 1998 the veteran was notified by letter that he was 
scheduled for an August 1998 fee basis VA medical 
examination.  Without explanation, he did not appear.

Analysis

Well Grounded Claim

The first question to determine is whether the veteran's 
claim of entitlement to service connection is well grounded.

With respect to the requirement of a current disability, the 
Board notes that the May 1993 VA examiner diagnosed the 
veteran with chronic arthralgia of the left knee.  Further, 
the November 1992 Navy examiner diagnosed the veteran with a 
left knee medial meniscus tear.  Thus, the first element of 
Caluza, medical evidence of a current disability, has been 
satisfied.  With respect to the incurrence or aggravation of 
a disease or injury in service, service medical records 
reflect the veteran complained of acute left knee pain after 
falling and playing football in 1988 and 1989.  Thus, the 
second element of Caluza has been satisfied as well.
Finally, for the purpose of well-grounding the veteran's 
claim, in light of the in- service symptoms, continuity of 
symptomatology and Navy Line of Duty Determination that 
diagnosed the veteran with left meniscus tear while on active 
duty, the Board finds that there is established, a nexus.  
See 38 U.S.C.A.§  5107(a); Savage, 10 Vet. App. at 495-496.

Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for left knee disability is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); Caluza, 7 
Vet. App. at 506.  Additionally, the Board is satisfied that 
all available relevant evidence is of record and that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met in accordance 
with 38 U.S.C.A. § 5107.

Service Connection

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997) and cases cited therein.  The claim shall be denied 
only if the preponderance of the evidence is against the 
claim.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the veteran failed to report for an 
examination scheduled by the RO in August 1998.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
§ 3.655(1998).  The veteran is admonished, however, that 
although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran bears some 
responsibility in the development of his claim.

The veteran contends that his left knee disability had its 
onset during service.  The service medical records reflect 
that in 1988 and 1989 the veteran displayed symptoms of acute 
left knee disability.  Although a gap in time exists between 
service medical records and Naval reserve medical records, 
these subsequent reserve records document diagnosis and 
surgery for left knee medial meniscus tear.  This evidence 
tends to show that a left knee disability was present during 
service, and that this condition had its onset therein.

Service medical records and findings clearly show left knee 
disability.  Although the veteran presented a disability-free 
profile at discharge from active duty, he provides a 
continuous and credible description of the injury to his left 
knee and resulting disability.  The veteran's Naval reserve 
annual physical and the Navy Line of Duty Determination 
present the same diagnosis and link his current left knee 
disability to service. This continuity is not broken by any 
intercurrent injury.  The Board places great weight on the 
service department records.  There is no medical opinion 
evidence to the contrary.

As the veteran's left knee disability symptoms were first 
recorded in service, there is a current diagnosis of the 
disability, and the symptomatology has been continuous since 
service, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303. Accordingly, 
service connection for residuals of injury to the left knee 
is granted.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for residuals of left knee 
medial meniscus tear, with post operative chronic arthralgia, 
is granted.




		
Barry F. Bohan
	Member, Board of Veterans' Appeals



 

